         Case 1:13-cv-13286-FDS Document 190 Filed 05/01/19 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


THE COMMONWEALTH OF                             CASE NO: 1:13-cv-13286-FDS
MASSACHUSETTS,

      Plaintiff,
                                             [Formerly Supreme Judicial Court for Suffolk
          and                                County, Massachusetts, CIVIL ACTION NO.
                                             2013-0479]
AQUINNAH/GAY HEAD
COMMUNITY ASSOCIATION, INC.
(AGHCA) and TOWN OF AQUINNAH,                Hearing Date: May 20, 2019
                                             Place: Courtroom 2
       Intervenor-Plaintiffs/Counterclaim-   Time: 11:00 a.m.
       Defendants,
                                             HONORABLE JUDGE F. DENNIS
         vs.                                 SAYLOR IV

THE WAMPANOAG TRIBE OF GAY
HEAD (AQUINNAH), THE
WAMPANOAG TRIBAL COUNCIL OF
GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

      Defendants/Counterclaim-Plaintiffs,

and

CHARLIE BAKER, in his official
capacity as GOVERNOR,
COMMONWEALTH OF
MASSACHUSETTS, et al.,

      Third-Party Defendants.




 WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH)’S RESPONSE IN
OPPOSITION TO COMMONWEALTH OF MASSACHUSETTS’ MOTION
             FOR LEAVE TO FILE REPLY BRIEF
         Case 1:13-cv-13286-FDS Document 190 Filed 05/01/19 Page 2 of 5



       Prevailing parties on appeal, Defendants1 Counterclaimants Wampanoag Tribe of

Gay Head (Aquinnah) and the Aquinnah Wampanoag Gaming Corporation (“AWGC”)

(collectively “Defendants” or “Tribe”), hereby submit this response in opposition to the

Motion    for   Leave   to   File   Reply   to       the   Tribe’s   Opposition   to   Intervenor-

Plaintiff/Counterclaim-Defendant the Town of Aquinnah’s (“Town”) Motion for Entry of

Final Judgment (Doc. 187), filed by Plaintiff Commonwealth of Massachusetts and Third-

Party Defendants Governor Charlie Baker, Attorney General Maura Healey, and

Massachusetts Gaming Commission Chairman Cathy Judd Stein (collectively referred to as

“Commonwealth” or “State”) 2.

       The Tribe opposes the Commonwealth’s Motion because the Commonwealth fails to

demonstrate good cause for not weighing in on the Town’s Motion for Entry of Final

Judgment earlier, in contrast to the filing (Doc. 183) by Intervenor-Plaintiff/Counterclaim-

Defendant, the Aquinnah/Gay Head Community Association, Inc. (“AGHCA”). Moreover,

the proposed reply brief does not raise issues germane to the competing language of final

judgment proposed, respectively, by the Town and the Tribe.

       Moreover, the Tribe informed the Commonwealth’s counsel that the Tribe cannot

assent to the Commonwealth’s Motion without first being able to review the text of the

Motion, and that any assent would be on the condition that the Tribe be able to file a sur-

reply in opposition to the Town’s Motion for Entry of Final Judgment. See Declaration of

Scott Crowell, filed simultaneously herewith, at Exhibit E; Exhibit E being a true and

1
  The Wampanoag Tribal Council of Gay Head, Inc., which was named as a party
defendant, was an entity created under the laws of the Commonwealth and no longer exists.
2
 The full caption in this matter should reflect that the name of Third Party Defendant
Chairman of the Massachusetts Gaming Commission has changed to Cathy Judd Stein.



                                                 1
          Case 1:13-cv-13286-FDS Document 190 Filed 05/01/19 Page 3 of 5



correct copy of the email exchange between Scott Crowell and the Commonwealth’s

counsel. The Tribe’s response to the inquiry of the Commonwealth’s legal counsel is not

mentioned in the Commonwealth’s pleadings.

         Related to this Motion, the Town and the AGHCA also seek leave to file their own

extensive reply pleading (Doc. 186). Filed simultaneously herewith is the Tribe’s

Opposition to the Town’s and the AGHCA’s Motion. The Town’s and the AGHCA’s

proposed reply brief is full of inaccuracies and misstatements, such that it is not helpful in

this Court’s deliberation of the Town’s Motion for Entry of Final Judgment.

         The Tribe files its Motion simultaneously herewith, in the event this Court grants

leave for the Town, the AGHCA and/or the Commonwealth to file their proposed reply

briefs, to grant the Tribe leave to file a ten-page sur-reply. Such sur-reply is necessary to

correct the inaccuracies and misstatements in the Town’s and the AGHCA’s proposed reply

brief.

         For the reasons set forth herein, and the reasons set forth in the pleadings filed

simultaneously herein, this Court should either deny all three motions for leave to file reply

and sur-reply briefs, or grant all three motions for leave to file reply and sur-reply briefs.

Moreover, the Tribe requests that the Town’s Motion be scheduled for oral argument

because of the importance to all parties of the wording and manner in which this Court

spreads the Mandate issued by the First Circuit. Massachusetts v. Wampanoag Tribe of Gay

Head (Aquinnah), 853 F.3d 618 (1st Cir. 2017).


Dated: May 1, 2019                                   Respectfully Submitted,


                                                     s/ Scott Crowell
                                                     SCOTT CROWELL (pro hac vice)



                                              2
Case 1:13-cv-13286-FDS Document 190 Filed 05/01/19 Page 4 of 5



                                    CROWELL LAW OFFICE TRIBAL
                                    ADVOCACY GROUP LLP
                                    Sedona, Arizona, 86336
                                    Telephone: (425) 802-5369
                                    Fax: (509) 235-5017
                                    scottcrowell@clotag.net

                                    BRUCE SINGAL (BBO #464420)
                                    ELIZABETH MCEVOY (BB) # 683191)
                                    DONOGHUE, BARRETT & SINGAL
                                    One Beacon Street, Suite 1320
                                    Boston, MA 02108-3106
                                    Telephone: (617) 720-5090
                                    Fax: (617) 720-5092

                                   LAEL R. ECHO-HAWK (pro hac vice)
                                   MThirtySix, PLLC
                                   The Yard
                                   700 Pennsylvania Avenue, Second Floor
                                   Washington, D.C. 20003
                                   Telephone: (206) 271-0106
                                    lael@mthirtysixpllc.com

                                    Attorneys for Defendants/Counterclaim-
                                    Plaintiffs




                              3
        Case 1:13-cv-13286-FDS Document 190 Filed 05/01/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

I, Scott Crowell, hereby certify that I filed through the ECF System and therefore copies of the
WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH)’S RESPONSE IN
OPPOSITION TO COMMONWEALTH OF MASSACHUSETTS’ MOTION FOR
LEAVE TO FILE REPLY BRIEF will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF). All non-registered CM/ECF participants will
receive a copy of this filing via USPS.

Dated: May 1, 2019

                                                   s/ Scott Crowell
                                                   SCOTT CROWELL




                                               4
